Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  Specifically, US 4363566 (page 2) does not appear in either filed IDS.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 22 (Page 7).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 and 11-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bakke (US 9435186).
CLAIM 1:  Bakke discloses a towable subsea structure (see Fig. 1).  The structure comprises a pipeline or a pipeline bundle (connected to wells 1, 2); and a subsea processing system (see Fig. 1, system with parts 3, 4, 5, 6, 7, 8, 9, 12, 14) in fluid communication with the pipeline or pipeline bundle and being disposed at an end of the pipeline or pipeline bundle (see Fig. 1).  The subsea processing system comprises a lattice frame made up of structural members to define a towhead (see Fig. 1 showing components set out on a structure interlaced together) and at least one fluid processing device (i.e. heater 6); wherein at least one of the structural members effects fluid communication to or from the or each fluid-processing device (the device being part of the structural frame).
CLAIM 2:  Wherein the or each fluid-processing device is supported by the frame (see col. 3, lines 11-20 stating all the parts may be supported together).
CLAIM 3:  The or each fluid-processing device is carried on at least one structural member of the frame (see col. 3, lines 11-20).
CLAIM 4:
CLAIM 5:  At least one of the structural members defines a tank in fluid communication with the or each fluid-processing device (“additional water may be added to the circulation system through the water supply line 8,” col. 2, lines 52-65).
CLAIM 6:  The or each fluid-processing device is immersed in fluid in the tank (water supply surrounding components; see Fig. 1).
CLAIM 7:  At least one of the structural members effects fluid communication between two or more fluid-processing devices (see Fig. 1, pump 5 and separator 3 fluidly connected).
CLAIM 8:  The frame comprises upper and lower structural members and at least one of the lower structural members effects fluid communication to or from the or each fluid-processing device (ee col. 3, lines 11-20).
CLAIM 9:  At least one of the lower structural members effects fluid communication between the pipeline or pipeline bundle and the frame (see Fig. 1).
CLAIM 11:  The or each fluid-processing device is an immersion heater in fluid communication with a hot-water heating circuit (heater unit 6).
CLAIM 12:  The immersion heater is disposed within at least one of the structural members, which structural member serves as an expansion tank for water heated by the immersion heater (see Fig. 1).
CLAIM 13:  The frame comprises longitudinally-extending, substantially parallel tubular structural members, at least one of which is in fluid communication with the or each fluid-processing device (see Fig. 1).
CLAIM 14:  Said structural members are in fluid communication with each other (see Fig. 1).
CLAIM 15:  Said structural members are connected in series as part of a fluid circuit (see Fig. 1).
CLAIM 16:  This method is inherent to the above structures.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bakke.
CLAIM 10:  Bakke discloses the elements of claim 1 as discussed above.
Bakke fails to disclose the structural members are made of polymer or composite materials and instead is silent to the material.
Examiner takes official notice that composite materials are well known in the art as a material for subsea systems as they provide a variety of strength to weight and other characteristics.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Bakke to have composite materials as claimed as a combination of known prior art elements 
CLAIM 17:  Bakke discloses the elements of claim 16 as discussed above.
Bakke fails to disclose transporting the frame to a subsea location while providing buoyant support to the frame by holding a gas in said structural member of the frame.
Examiner takes official notice that gas buoyancy is a well known transportation means in the art.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Bakke to be transported with buoyant gas as described In the claim as the application of a known transportation means applied to the known structure where one of ordinary skill in the art would predict success based on the known methods of moving buoyant objects through water for installation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited reference show the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        

/MATTHEW R BUCK/Primary Examiner, Art Unit 3679